DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Drawings
Figures 9 and 10 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the device having more than one thicker first bead-shaped portion, as recited in the limitation “at least one of the first bead-shaped portions is set to be thicker” in claim 3 must be shown or the 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1-10 objected to because of the following informalities:  
In regards to claim 1, line 2, the phrase “on a vehicle body” should be changed to “on a vehicle body of a vehicle,” in line 3, the phrase “a vehicle” should be changed to “the vehicle,” in line 4, a colon should be inserted after the word “includes,” in line 10, a colon should be inserted after the word “includes,” and lines 12-17 should read as follows: “a plurality of first bead portions that 
In regards to claim 2, line 3, the phrase “to intersect the latch holding portion” should be inserted after the word “extends” for clarification in light of the language of claim 1.
In regards to claims 3 and 4, each claim should read as follows after the preamble: “wherein a shape of one of the plurality of first bead portions is set to be thicker than shapes of other ones of the plurality of first bead portions and the plurality of second bead portions.”
In regards to claims 5 and 6, line 2 of each claim, the phrase “the first bead-shaped portion” should be changed to “one of the plurality of first bead portions,” and in line 4 of each claim, the phrase “the thick bead-like shape” should be changed to “the shape that is thicker than the shapes of the other ones of the plurality of first bead portions and the plurality of second bead portions.”
In regards to claims 7-10, line 2 of each claim, the phrase “wherein a shape of the first bead-shaped portion whose longitudinal end portion positions” should be changed to “wherein the shape of the one of the plurality of first bead portions includes a longitudinal end portion that is positioned,” and in line 4 of each claim, the phrase “the thick bead-like shape” should be changed to “the shape that is thicker than the shapes of the other ones of the plurality of first bead portions and the plurality of second bead portions.”

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claim 1, lines 2 and 3, the relationship between the “vehicle body” and the “vehicle” is unclear from the claim language.  It is understood from the specification that the vehicle body is part of the vehicle, and will be examined as such.  See claim objection above.
In regards to claim 1, lines 12, 14, and 16
In regards to claim 1, lines 12-17, it is unclear how many first bead portions and how many second bead portions applicant intends to claim.  Specifically, lines 12-15 recite a singular first bead and a singular second bead portion, whereas, lines 16 and 17 recite a plurality of the first bead portion and a plurality of the second bead portion.  The claim will be examined as reciting that the device includes a plurality of first bead portions and a plurality of second bead portions.  See claim objection above.
In regards to claims 3-15, the phrase "bead-like" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "or the like"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).
In regards to claims 5-10, line 4 of each claim, the relationship between the “thick bead-like shape,” as recited in claims 5-10, and the shape of the one of the plurality of first bead portions being thicker than shapes of other ones of the plurality of first bead portions and the plurality of second bead portions, as recited in claims 3 and 4, is unclear from the claim language.  In light of the specification, it is understood that the “thick bead-like shape” is equivalent to the shape recited in claims 3 and 4, and will be examined as such.  The claims should use consistent terminology.  See claim objections above.
In regards to claim 10, the relationship between the “shape” of the first bead portion, as recited in claim 10, and the “shape” of the first bead portion, as recited in claim 6 from which claim 10 depends, is unclear from the claim language.  Based on the specification, it is assumed that the “shape” in claim 10 is equivalent to the “shape” in claim 6, and will be examined as such.  See claim objection above.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Machida et al. (US Pub. No. 2016/0145913).
In regards to claim 1, Machida et al. discloses a vehicle door lock device comprising: a latch mechanism 25, 26 that is engaged with a striker 29 provided on a vehicle body of a vehicle (Paragraphs 18 and 26); and a bracket 21, 30 (as a unit) that supports the latch mechanism on a door 10 of the vehicle, wherein the bracket includes: a base plate 21 that includes a latch holding portion (portion on which the latch mechanism is located, Figure 2) holding the latch mechanism and is fixed to the door, and an extension plate 30 that extends in a direction intersecting the latch holding portion (see Figure 3 below), the extension plate includes: a fastening hole (see Figure 3 below) for fastening the extension plate to the door in a thickness direction of the door (Figure 1 and Paragraph 31, with the hole capable of providing means by which the extension plate is fastened to the door), a plurality of first bead portions (see Figure 3 below) that extend in the direction in which the extension plate extends to intersect the latch holding portion, and a plurality of second bead portions (see Figure 3 below) that extend in a direction intersecting the first bead portion (see Figure 3 below), wherein the plurality of the first bead portions and the plurality of the second bead portions are 

    PNG
    media_image1.png
    839
    1049
    media_image1.png
    Greyscale

In regards to claim 2, Machida et al. discloses that the fastening hole is provided at an end portion (see Figure 3 above) of the extension plate that is separated from the latch holding portion in the direction in which the extension plate extends to intersect the latch holding portion.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Machida et al. (US Pub. No. 2016/0145913) in view of Hayakawa et al. (US Pub. No. 4838588).
In regards to claims 3 and 4, Machida et al. discloses the vehicle door lock device as applied to claims 1 and 2 above, but fails to specify that a shape of one of the plurality of first bead portions is set to be thicker than shapes of other ones of the plurality of first bead portions and the plurality of second bead portions.  Hayakawa et al. teaches bead portions 38c, 38d, 38e, 38f, and 38g of varying shapes, thickness, and size (Figure 8).  It would have been obvious to one of ordinary skill in the art before the 
In regards to claims 5 and 6, Machida et al. discloses that one of the plurality of first bead portions that is positioned on a central portion of the extension plate (see Figure 3 above) in a direction intersecting the direction in which the extension plate extends is capable of being set to be the one of the plurality of first bead portions having the shape that is thicker than the shapes of the other ones of the plurality of first bead portions and the plurality of second bead portions, as taught by Hayakawa et al.
In regards to claims 7-10, Machida et al. discloses that the one of the plurality of first bead portions includes a longitudinal end portion (see Figure 2, Version 2 below, with the straight line shown as a dashed line) positions in a region in which a straight line connecting a position at which the latch mechanism is engaged with the striker and the fastening hole is formed is capable of being set to be the one of the plurality of first bead portions having the shape that is thicker than the shapes of the other ones of the plurality of first bead portions and the plurality of second bead portions, as taught by Hayakawa et al.
In regards to claims 11 and 12, Machida et al. discloses the vehicle door lock device as applied to claims 1 and 2 above, with each of the first and second bead portions having a “bead-like” shape (Figure 3) located on a surface of the extension 

    PNG
    media_image2.png
    473
    852
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    582
    705
    media_image3.png
    Greyscale

In regards to claims 13-15, Machida et al. in view of Hayakawa et al. teaches the vehicle door lock device as applied to claims 3, 5, and 7 above, with each of the first and second bead portions having a “bead-like” shape (Figure 3 of Machida et al.) located on a surface of the extension plate (surface shown in Figure 6 above) opposite to a fixation surface (side or surface shown in Figure 6 above) of the extension plate with respect to the door (Figures 1 and 3 of Machida et al.).  Although it is well known in the art that that bead portions protrude from the surface on which they are located, Machida et al. fails to specify that the first and second bead portions protrude.  Hayakawa et al. teaches a surface (see Figure 8 above) on which bead portions 38c, 38d, 38e, 38f, and 38g are located and protrude from.  It would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s invention to specify that the first and second bead portions each protrude from the surface on which 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSON MERLINO whose telephone number is (571)272-2219.  The examiner can normally be reached on Monday - Friday 7 AM to 3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on 571-272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALYSON M MERLINO/Primary Examiner, Art Unit 3675                                                                                                                                                                                                        June 4, 2021